DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the filter system" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, and 27 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2008/0307759 to Reichter et al. (hereinafter referred to as Reichter) in view of FR 2734603 to Ponroppidan et al. (hereinafter referred to as Ponroppidan).
	In regard to claims 21 and 22, as shown in figures 2 – 8, Reichter discloses a filter housing (50a). The filter housing includes a first section (51) and a second section (52). Each section (51, 52) includes a respective flange (55, 56) that forms a sealing surface. Together, the first section (51) and the second section (52) form an internal compartment configured to house a filter component (60). A seal member (86) is positioned between the first sealing surface (55) and the second sealing surface (56). Reichter does not disclose the material the housing is made from or disclose the sealing surfaces including an embedded reinforcement member. Ponroppidan also discloses a filter housing. On page 8, Ponroppidan discloses forming the hosing from a moldable plastic than can be embedded with reinforcing fibers. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reichter to form the housing from a plastic material with reinforced fibers as suggested by Ponroppidan as this is a known material to form a rigid filter housing. In this case, the fibers embedded in each flange can be considered to form the first and second embedded reinforcement member. 
	In regard to claim 27, in the combination, the first embedded reinforcement member is capable of preventing the first sealing surface (55) from warping and breaking a seal formed between the first sealing surface and the seal member (86). 
	In regard to claim 28, in the combination, the first sealing surface (55) is capable of remaining generally planar during operating conditions. 
	In regard to claim 29, the seal (89) is capable of preventing fluid being filtered in the internal compartment from leaking out of the filter housing and bypassing the filter component. 
	In regard to claim 30, in the combination, the housing is made from a moldable plastic. There is no evidence the type of molding affects the structure of the housing. The limitation directed to injection molding relates to the method of forming the filter housing, not its structure. 
	In regard to claim 31, in the combination, the plastic of the housing is molded with fibers inside. Thus, the plastic of the first section is inherently overmolded onto the first embedded reinforcement member, which is formed by the fibers. 
	In regard to claim 32, the internal compartment is capable of housing a crankcase ventilation system that is the filter system and that separates oil and aerosols from crankcase blowby gases. This limitation is directed to the intended use of the housing and does not affect its structure. 

Allowable Subject Matter
Claims 23 – 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 23, the combination of Reichter and Ponroppidan includes fibers in the plastic material of the housing. The fibers are considered to form the first and second embedded reinforcement members. There is no teaching or suggestion of forming the reinforcement members of metal. 
	In regard to claims 24 and 25, there is similarly no teaching or suggestion of forming a reinforcement member of a rigid plastic or rigid plate. 
	In regard to claim 26, there is no teaching or suggestion for the fibers to be more rigid than the plastic of the housing. Additionally, there is no teaching or suggestion of using a reinforcing member that is more rigid than the plastic of the housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773